Citation Nr: 1117882	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for residuals of an injury to the 5th finger of the right hand.  


REPRESENTATION

Appellant represented by:	Byron Rhodes, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1992 to June 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not shown to have hypertension in service or within the first post-service year.  His currently diagnosed hypertension is not related to service. 

2.  The Veteran was treated in service for a contusion of the right hand in service.  His currently diagnosed disorder of the right fifth metacarpal is not related to service.  


CONCLUSION OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for residuals of an injury to the 5th finger of the right hand have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that as to the issues decided below, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records and private treatment records.  Next, a specific VA medical opinion pertinent to the issue pertaining to the 5th finger of the right hand was obtained.  As to the issue of hypertension there was no examination provided.   However, given the absence of in-service evidence of chronic manifestations of the disorder on appeal, no evidence of the disorder for many years after separation, and no competent evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution.

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be presumed for some disorders, including hypertension, if the disorder is manifested to a compensable degree within the first post service year.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

The Veteran claims that his currently diagnosed hypertension is related to his military service.  A review of the file shows that at service entrance in October 1991, his blood pressure was 116/78.  There are no elevated readings during service and at separation in February 1998, his blood pressure was 132/66.  After service elevated readings are not noted until January 2001 when a reading of 156/98 was noted.  In July 2007, hypertension was noted.  In September 2007, questionable hypertension was noted with a reading of 142/80.  On VA examination in August 2008, it was noted that the Veteran had hypertension requiring medication for about six months and has been off the medication now with no elevated readings.  Blood pressure was 140/88.  

To be present as a current disability, the claimed condition must be shown at some point during the claims period.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a Veteran to be entitled to compensation).  Thus while some readings are not representative of hypertension, there is a reading of 152/98 and diagnoses of hypertension.  Thus for the purposes of this appeal, the Veteran has a current diagnosis of hypertension.  However there is nothing in the record which shows hypertension was present in service or in the first post service year.  Additionally there is no medical evidence which associates the current hypertension to service.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hypertension is not warranted.

While the foregoing medical evidence establishes that the Veteran does have a diagnosis of current hypertension, there is simply no competent, probative, medical evidence or opinion even suggesting a relationship between this condition and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  In short, there is no competent medical evidence to support the claims for service connection for hypertension.  

Additionally, the Board notes that there is no evidence that hypertension manifested itself to a compensable degree within one year of the Veteran's separation from military service.  There is simply no medical evidence of hypertension during the first year following separation from service, and, the first indication of hypertension in the record occurs in 2001, more than two years after separation from service. Thus, service connection is not warranted for hypertension on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the medical evidence, the Board also has considered the written statements of the Veteran.  However, to the extent that any such lay statements are being offered to answer the questions of whether the Veteran's, hypertension, is related to service, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent to render probative (i.e., persuasive) opinions on these medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hypertension is not a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  Consequently, the lay assertions as to the nature or etiology of the Veteran's claimed disability has no probative value.  

The preponderance of the evidence is against finding that the Veteran has a right hand disorder etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  

Residuals of an Injury to the 5th Finger of the Right Hand  

The Veteran contends that his current right hand disorder, residuals of an injury to the 5th finger of the right hand, is related to his military service.  His service records show that in September 1994, the Veteran was seen for pain and swelling in the right little finger.  The finding was, rule out boxer's fracture of the 5th metacarpal, right.  X-rays showed no fracture or subluxation.  At separation in February 1998, slight dorsal angulation of the right distal 5th metacarpal was noted.  X-rays subsequently taken in March 1998 showed soft tissue swelling of the right hand with no fracture. 

Private records show that in August 2000, the Veteran was seen for slamming the door on the right hand, specifically the right 5th finger.  It was reported that he had no past injuries.  The examiner found that the Veteran had a non-displaced fracture of the proximal fifth metacarpal.  

The Veteran was examined by VA in August 2008.  The claims file was reviewed.  The Veteran's history was noted.  Examination of the right hand showed no deformity.  There was some limitation of motion of the fifth finger of the right hand.  The examiner diagnosed, status post contusion of the right hand at the MP joint in 1994 and also status post fracture of proximal right fifth metacarpal 2000.  The examiner stated that it is more likely than not that any current disability of the right fifth finger is secondary to the injury in 2000 rather than the contusion of the hand in 1994 which appeared to have resolved without permanent injury.  

In view of the evidence noted, it is established that one element of a successful service connection claim, a current disorder, is satisfied.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board acknowledges that, in conjunction with his current claim for service connection, a second element has been established-an inservice injury.  Thus for this claim to prevail, there must be a medical nexus between service and the current disorder.  Here, the Board finds that the weight of the competent evidence does not attribute the Veteran's current residuals of an injury to the 5th finger of the right hand to active duty, despite his contentions to the contrary.  Specifically, no medical professional has established a nexus between the Veteran's right hand disorder and active duty service.  In fact a VA examiner has stated that there is no relationship between the disability and service, and this finding was based on examination of the Veteran and a review of the claims file.  It is supported by rationale and it stands uncontradicted in the record and is highly probative.  As such the most persuasive medical evidence in the file supports a finding that the current findings are not related to service.  

The Board has considered the lay statements reported by the Veteran.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection. See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  

Here, the Board finds that, while the Veteran has asserted that his residuals of an injury to the 5th finger of the right hand are the result of service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service. As he is found to be not competent as to this consideration, a discussion on credibility is not necessary.

Further, to the extent that the Veteran's statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claim, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis of a right hand problem until 2000, some two years after service, weighs heavily against the claim.  Further this treatment was for a current injury rather than for any residuals of an inservice event.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Further the Veteran himself has stated that he did not have a previous history of injury to the right hand until the injury in 2000.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The preponderance of the evidence is against finding that the Veteran has residuals of an injury to the 5th finger of the right hand etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  


ORDER

Service connection for hypertension is denied. 

Service connection for residuals of an injury to the 5th finger of the right hand is denied.  



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for a heart disorder.  His service records show that at service separation in February 2008, the Veteran was noted to have a heart murmur.  An echocardiogram was normal.  On VA examination in August 2008, the examiner noted that the Veteran had a heart murmur on discharge in 1998.  On examination, the examiner noted a faint systolic murmur at the aortic area.  The diagnosis was, functional heart murmur.  The examiner did not offer an opinion as to the relationship, if any, between the inservice findings and the current findings.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the fact that there is an outstanding question regarding the nature and etiology of the diagnosed heart murmur, the Board is therefore requesting reexamination of the Veteran.  


Accordingly, the case is REMANDED for the following action:

1.  Have the claims file reviewed by the August 2008 VA examiner for an addendum opinion regarding the nature and etiology of the diagnosed heart murmur.  The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not ( a 50 percent probability or greater) that the current diagnosed heart disorder is related to the inservice finding of a heart murmur at service separation.  If the August 2008 examiner is no longer available, refer the file to a qualified physician for the requested opinion.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


